FILED
                            NOT FOR PUBLICATION                                JUL 26 2012

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



ISHMAEL GARCIA,                                    No. 11-55843

               Petitioner - Appellant,             D.C. No. 2:08-cv-00797-JFW-
                                                   PLA
  v.

ROBERT A. HOREL, Warden,                           MEMORANDUM *

               Respondent - Appellee.



                    Appeal from the United States District Court
                       for the Central District of California
                     John F. Walter, District Judge, Presiding

                         Argued and Submitted July 13, 2012
                                Pasadena, California

Before: KOZINSKI, Chief Judge, REINHARDT and WATFORD, Circuit
Judges.

       Garcia appeals the district court’s denial of his petition for a writ of habeas

corpus, challenging the sufficiency of the evidence to support his conviction for

attempted murder. He argues that the state presented insufficient evidence

showing he acted with the specific intent to kill another human being.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      The district court correctly rejected Garcia’s claim. Under California law, it

was enough for the jury to find that Garcia intended to kill someone, even if he did

not have a specific target in mind. See People v. Stone, 205 P.3d 272, 278 (Cal.

2009); see also People v. Griggs, 265 Cal. Rptr. 53, 57 (Ct. App. 1989). Here, the

state presented evidence that Garcia fired seven hollow-point bullets from a .22

caliber rifle into the interior courtyard of an occupied apartment complex. The

front doors of the units faced the interior courtyard into which Garcia fired; one

round hit an apartment door and others struck a stairwell railing and a planter

within the courtyard. Additionally, the state presented evidence indicating that

Garcia knew the apartment units were occupied, as he was present during an earlier

shooting at the same apartment complex an hour before, at which time residents

were milling about in and near the courtyard.

      Applying the doubly deferential standard we use to review a sufficiency-of-

the-evidence claim raised in a habeas petition, we cannot say that the California

Supreme Court’s rejection of Garcia’s claim was objectively unreasonable. See

Cavazos v. Smith, 132 S. Ct. 2, 3-4 (2011) (per curiam).

      AFFIRMED.




                                          2
                                                                            FILED
Garcia v. Horel, No. 11-55843                                                JUL 26 2012

                                                                        MOLLY C. DWYER, CLERK
REINHARDT, Circuit Judge, concurring:                                     U .S. C O U R T OF APPE ALS




      I concur in the disposition, but would grant a certificate of appealability on

the issue of whether the Information alleging the attempted murder of “John Doe”

provided Garcia constitutionally sufficient notice of the charges against him. See

Allen v. Ornoski, 435 F.3d 946, 951 (9th Cir. 2006) (certificate of appealability

should be granted when “the issues are debatable among jurists of reason”).